UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-2405



FRANCIS AKINRO,

                                            Plaintiff - Appellant,

          versus


STATE OF MARYLAND,

                                             Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
01-1607-CCB)


Submitted:   June 19, 2002                  Decided:   July 8, 2002


Before NIEMEYER and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Francis Akinro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francis Akinro appeals the district court’s order denying

reconsideration of its sua sponte dismissal of his civil complaint

pursuant to 28 U.S.C.A. § 1915(e) (West Supp. 2002).      Although

§ 1915(e) did not apply because Akinro did not proceed in forma

pauperis, we find that the district court did not have subject

matter jurisdiction over the complaint.   Fed. R. Civ. P. 12(h)(3);

see Hagans v. Lavine, 415 U.S. 528, 537-38 (1974).

     We accordingly affirm as modified to reflect dismissal under

Fed. R. Civ. P. 12(h)(3).     We deny Akinro’s motions for oral

argument and general relief, and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                              AFFIRMED AS MODIFIED




                                2